Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .


Status of Claims
This communication is a Non-Final office action in response to RCE filed on 08/13/2020.  Claims 1, 14 and 19 have been amended. Claims 2, 4-5, 13, 17-18 and 20-21 have been canceled. Claims 1, 3, 6-12, 14-16, 19 and 22 are currently pending and have been addressed below.

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/13/2020 has been entered. 

Response to Amendment	
With respect to the objection of the specification filed 02/26/2020 which was objected to under 35 U.S.C. 132(a) because it introduced new matter into the disclosure, Applicant has canceled the limitation “A bounty may also be payable to a user when the user associates the job opportunity with their profile.”, which was not supported by the original disclosure. Since Applicant has canceled this limitation, Examiner withdraws the objection.


Priority
The present application, filed on 02/21/2019, is a CIP to Application 15/839,603, filed on 12/12/2017, which claims priority to Provisional Application 62/550,519, filed on 08/25/2017.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1, 3, 6-12, 14-16, 19 and 22 are directed to a method (i.e. a process). Thus, these claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A: Prong One: Abstract Ideas 
 A method for advertising a job opportunity, comprising: associating the job opportunity to one or more job ambassadors; tracking a location of a job seeker by geolocation of a job seeker; displaying the job opportunity when the job opportunity is within a predefined distance from the job seeker; and displaying other users who are within the predefined distance from the job seeker; associating, by the job seeker, the job opportunity with a profile of the job seeker, thus causing the job seeker to become one of the one or more job ambassadors associated with the job opportunity; permitting other professionals networked with the job seeker to view the job opportunity via the profile of the job seeker, displaying a bounty associated with each job opportunity, the bounty payable to either to a recommending user who recommends another user for the job opportunity or to the job seeker, when the other professionals networked with the job seeker applies for the job opportunity and is hired; and permitting the job seeker or the other professionals networked with the job seeker to apply for the job opportunity, wherein the displaying of the job opportunity is selectable between a list view and a map view.
Independent claim 14 recites: A method for linking recruiters and job seekers, comprising: tracking a first location of the one or more job seekers by geolocation of a job seeker of each of the one or more job seekers; providing a map view, the map view providing a location of one or more job opportunities; notifying the job seeker of the one or more job opportunities within a predefined distance; associating, by the job seeker, the job opportunity with a profile of the job seeker, thus causing the job seeker to become one of one or more job ambassadors associated with the job opportunity; permitting other professionals networked with the job seeker to view the job opportunity via the profile of the job seeker; permitting other users to view the job opportunity via the profile of the job seeker when the job seeker is within a second predefined distance; permitting the job seeker, the other professionals networked with the job seeker or the other users to apply for the job opportunity, providing a first bounty payment to the job seeker when the other professionals view the job opportunity via the profile of the job seeker and is hired; and providing a second bounty payment to a user of the mobile 
Independent claim 19 recites: A method for linking recruiters and job seekers, comprising: associating the job opportunity to one or more job ambassadors; providing a map view, the map view providing a location of one or more job opportunities; associating the job opportunity with a profile of the job seeker; permitting the job seeker to broadcast the job opportunity from the profile; permitting other professionals networked with the job seeker to view the job opportunity; tracking a status of the job opportunity on the mobile computing device of the job seeker, the status including a job application status of the other professionals networked with the job seeker for the job opportunity associated with the profile of the job seeker; and providing a bounty payment to a user of the mobile application when the user recommends the one or more job seekers to one of the one or more job opportunities and the one or more job seekers is hired, wherein the user is selected from one of the one or more job ambassadors or the job seekers.
The limitation as drafted, is a process that, under its broadest reasonable interpretation, falls under the abstract ideas: 
Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion (claim 1 recites for example, “associating the job opportunity to one or more job ambassadors”, “tracking a location of a job seeker”, “displaying the job opportunity”, “displaying other users who are within the predefined distance from the job seeker”, “associating, by the job seeker, the job opportunity”, “permitting other professionals networked with the job seeker to view the job opportunity”, “displaying a bounty associated with each job opportunity”). Concepts performed in the human mind as mental processes because the steps of associating, identifying, determining, tracking, permitting, displaying, transmitting, storing and analyzing data mimic human thought processes of observation, evaluation, judgement and opinion, perhaps with paper and pencil, where data interpretation is perceptible in the human mind. See In re TLI Commc’ns LLCPatentLitig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).	Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; managing personal behavior 

Step 2A: Prong Two

This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the concept of advertising a job opportunity, tracking locations of users and linking recruiters and job seekers; and providing a bounty payment to a user when the job seeker is hired. In particular, the claims only recite the additional elements – mobile computing device and a database. The judicial exception is not integrated into a practical application because the additional elements of using a mobile computing device and a database to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. a) The limitations of a computer merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claim(s) are directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.wherein the map view on the job seeker mobile computing device provides a location of the one or more job ambassador; further comprising recommending another user for the job opportunity; wherein the other user is linked to the job seeker via a network of the job seeker; displaying, on the mobile computing device of the job seeker, job opportunities recommended by the job seeker to other users; but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 14 and 19.
Step 2B: 
With respect to the computer components, these limitations are described in Applicant’s own specification as conventional elements. See Applicants specification Figures 1-5 and page 8 details “A "computer", "computing device", "mobile computing device" and the like may refer to one or more apparatus and/or one or more systems that are capable of accepting a structured input, processing the structured input according to prescribed rules, and producing results of the processing as output. Examples of a computer or computing device may include: a computer; a stationary and/or portable computer; a computer having a single processor, multiple processors, or multi-core processors, which may operate in parallel and/or not in parallel; a general purpose computer; a supercomputer; a mainframe; a super mini-computer; a mini-computer; a workstation; a micro-computer; a server; a client; an interactive television; a web appliance; a telecommunications device with internet access; a hybrid combination of a computer and an interactive television; a portable computer; a tablet personal computer (PC); a personal digital assistant (PDA); a portable telephone; application-specific hardware to emulate a computer and/or software, such as, for example, a digital signal processor (DSP), a field programmable gate array (FPGA), an application specific integrated circuit (ASIC), an application specific instruction-set processor (ASIP), a chip, chips, a system on a chip, or a chip set; a data acquisition device; an optical computer; a quantum computer; a biological computer; and generally, an apparatus that may accept data, process data according to one or more stored software programs, generate results, and typically include input, output, storage, arithmetic, logic, and control units” and page 10, discloses “It will be readily apparent that the various methods and algorithms described herein may be implemented by, e.g., general purpose computers and computing devices. Typically, a processor (e.g., a microprocessor) will receive instructions from a memory or like device, and execute those instructions, thereby performing a process defined by those instructions. Further, programs that implement such methods and algorithms may be stored and transmitted using a variety of known media.” These are basic computer elements applied merely to carry out data processing such as receiving, associating, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014). Accessing data from a database is nothing more than what is well-known, routine and conventional at the time of the invention (See Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields.	Furthermore, dependent claims 3, 6-12, 15-16 and 22 have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea. The claims recite additional limitations, for example wherein the map view on the job seeker mobile computing device provides a location of the one or more job ambassador; further comprising recommending another user for the job opportunity; wherein the other user is linked to the job seeker via a network of the job seeker; displaying, on the mobile computing device of the job seeker, job opportunities recommended by the job seeker to other users. These limitations merely provide further transmitting, receiving, and analyzing of data of the job seeker and job opportunity information which is used in applying the abstract idea and therefore further recite the abstract idea. Nothing further is added. Therefore, the dependent claims are directed to the abstract idea which they recite without adding significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). Further, the additional limitations in the dependent claims are simply generic computer functionality, claimed to perform the basic computer functions of: obtaining, processing, and transmitting data, which is well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions. (See Alice Corp., 134 S. Ct. at 2360; See Ultramercial, 772 F.3d at 716-17; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)).	Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claims do not amount to significantly more than the abstract idea itself.	Therefore, since there are no limitations in the claim that transform the exception into a patent Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-12, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over BARROS et al. (US 2013/0166465 A1), hereinafter “Barros”, in view of RANADE (US 2015/0324748 A1), hereinafter “Ranade”, in view of Nussel et al. (US 2012/0278146 A1), hereinafter “Nussel”.
Regarding Claim 1, Barros teaches A method for advertising a job opportunity, comprising: populating a job database with the job opportunity; (Barros, Abstract. Barros, para 0050, discloses the talent exchange server may also be connected with a variety of databases, including a geo-position jobs database);
associating the job opportunity to one or more job ambassadors; (Barros, para 0005, discloses recruiters and hiring managers be able to network while out-and-about with specific candidates and vice versa based on a specific job opening (job opportunity) and/or geographic proximity to each other. Examiner is interpreting recruiters as job ambassadors.) 
tracking a location of a job seeker by geolocation of a job seeker mobile computing device; (Barros, para 0007, discloses In addition, the application may allow for location-based networking where users may “check-in” based on their geographic location using either a smart phone, tablet computer, or laptop computer. After checking-in, a user's location may be pinpointed based on latitude and longitude and then displayed on a graphical user interface. The user may also see which of their other connections have checked-in and are located in close proximity on the graphical user interface. The user may use the application to enable talent networking by matching skills and experiences with potential opportunities in close proximity. The user may then determine whether they would like to connect with a fellow user and network while on-the-go. This allows both job applicants and recruiters to capitalize on networking meetings. Further, Barros, para 0087, discloses HR/recruiting managers may wish to network with job candidates while out-and-about based on the geographic locations of both the HR/recruiting manager and potential job candidates);
displaying, via a mobile application stored on the job seeker mobile computing device, the job opportunity when the job opportunity is within a predefined distance from the job seeker; and (Barros, Figures 22 and 23. Barros, para 0112, discloses Referring now to FIGS. 12-25, as discussed above, the connections, jobs, and job posts may also be shown on a map view. With a map view, a user may utilize a user interface to see which connections, jobs, and job posts may be located in close proximity at any given time. The map view may be easier for a user to use in order to see which connections, jobs, and job posts may be located at the same location at the same time, i.e., at the same coffee shop or bookstore. Further, Barros, para 0106, discloses the professional may then be able to 
displaying, on the job seeker mobile computing device, other users of the mobile application who are within the predefined distance from the job seeker; (Barros, para 0007, discloses The user may also see which of their other connections have checked-in and are located in close proximity on the graphical user interface. The user may use the application to enable talent networking by matching skills and experiences with potential opportunities in close proximity. The user may then determine whether they would like to connect with a fellow user and network while on-the-go. Barros, para 0099, discloses Referring now to FIG. 17, a screen shot 1700 depicting a list of a user's connections checked-in to the location-based application of FIG. 16 and their relative proximities to the user, in accordance with one embodiment of the present disclosure. The screen shot 1700 shows that three known connections—Jolie O'Dell, Aral Balkan, and Daniel Burka—are located within 100 meters of the user and that a recruiter and an environmental designer are also located within 100 meters. Also shown on the screen shot 1700 may be a globe button used for viewing the users on a map based on their latitude and longitude and a satellite button used for updating the user's location when he or she moves between locations.);
…
…
permitting the job seeker or the other professionals networked with the job seeker to apply for the job opportunity, (Barros, para 0007, discloses the user may also wish to apply for a job while still away from their home or office. The application may allow users to apply for a job directly from their mobile device or laptop computer using information already stored in their personal profile.)
wherein the displaying of the job opportunity is selectable between a list view and a map view (Barros, Figures 22, element 2206, discloses list of job postings/opportunities and Figure 23 discloses a list view of job opportunities. Barros, para 0112, discloses referring now to FIGS. 12-25, as “associating, by the (user), the … with a profile of the (user), thus causing the (user) to become one of the one or more … ambassadors associated with the …; permitting other professionals networked with the (user) to view the … via the profile of the (user)”.
In the same field of endeavor, Nussel teaches associating, by the (user), the … with a profile of the (user), thus causing the (user) to become one of the one or more … ambassadors associated with the …; permitting other professionals networked with the (user) to view the … via the profile of the (user) Nussel, Abstract. Nussel, Figure 5, discloses element 506, user profile info, element 510, brand ambassador offer to user, User A, element 514a, user posts status updates on social networking platform promoting the product and/or brand. Element 514b, users posts reviews promoting the product and/or brand. Element 516, social network of user A. Nussel, para 0029, discloses User A's social network 516 may view or notice User A's comments and/or praises about the brand and/or product. This may convince one or more members of User A's social network to purchase the same or similar product as purchased by User A. In some embodiments. User A may be rewarded based at least in part on User A's promoting of the brand and/or product as depicted in block 518. The reward or incentive may be determined based at least in part on one or more of the number of social networking platforms utilized in promotions, number of individuals who viewed the promotions. Examiners note: As per Applicants specification, page 27, fourth para, recites “Users with many followers and connections can also earn money by allowing employers, product manufacturers, or service providers to advertise on their individual profile pages.”, throughout Nussel, it allows a user to act as an ambassador to advertise on their social networking profile page for cash, rewards or other incentives. Since the primary reference Barros teaches promoting job opportunities within a social network (Barros para 0114) and Nussel teaches promoting product/brands within a social network, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the online job opportunities and social networking in Barros to include associating, by the (user), the … with a profile of the (user), thus causing the (user) to become one of the one or more … ambassadors associated with the …; permitting other professionals networked with the (user) to view the … via the profile of the (user) as taught by Nussel with the motivation for a user to use their individual social networking profile to include a promotion for rewards, cash, and other incentives (Nussel, Abstract). 
Yet, Barros does not appear to explicitly teach “displaying a bounty associated with each job opportunity, the bounty payable to either to a recommending user who recommends another user for the job opportunity or to the job seeker, when the other professionals networked with the job seeker applies for the job opportunity and is hired”
In the same field of endeavor, Ranade teaches displaying a bounty associated with each job opportunity, the bounty payable to either to a recommending user who recommends another user for the job opportunity or to the job seeker, when the other professionals networked with the job seeker applies for the job opportunity and is hired (Ranade, Abstract. Ranade, Figure 1. Figure 10, discloses User A1, and Software Engineer Job, Tap here to Apply and Tap here to refer. Figure 12A discloses Software Engineer value is 18,000. Further, Ranade, para 0023, discloses a bounty is placed on the filling of the job opening. Ranade, para 0025, discloses UserA is able to either apply to the job directly or pass it on, para 0027, discloses if they are hired, everyone in that chain can get rewards from the pool of incentive bounty provided by the hiring company. This distribution is calculated based on factors such as the number of links in the chain, the total amount of the bounty. Ranade, para 0029, discloses For example, let's say Company Foo would like to reward $20,000 for the successful hire of a Software Engineer. The system identifies John Doe as the first user in the seed population. John gets notified of the job on his smartphone and decides to pass it on to Jane via SMS. Jane downloads the system app and decides to pass it on via Facebook to Janet. Janet applies for and gets the job at Company Foo. Company Foo displaying a bounty associated with each job opportunity, the bounty payable to either to a recommending user who recommends another user for the job opportunity or to the job seeker, when the other professionals networked with the job seeker applies for the job opportunity and is hired as taught by Ranade with the motivation to use a tiered peer-to-peer referral incentive system that encourages higher quality inbound leads combined with data analytics and machine learning techniques of identifying high quality referrers and candidates improve success rates, and leveraging online and offline Social and Professional networks creates a frictionless user experience (Ranade, Abstract). The Barros invention, now incorporating the Nussel and Ranade invention has all the limitations of claim 1.    

Regarding Claim 3, Barros, now incorporating Nussel and Ranade, teaches the method of claim 1, and Barros further teaches wherein the map view on the job seeker mobile computing device provides a location of the one or more job ambassadors (Barros, para 0005, discloses recruiters and hiring managers be able to network while out-and-about with specific candidates and vice versa based on a specific job opening (job opportunity) and/or geographic proximity to each other. (Examiner is interpreting recruiters as job ambassadors.) Barros, para 0007, discloses In addition, the application may allow for location-based networking where users may “check-in” based on their geographic location using either a smart phone, tablet computer, or laptop computer. After checking-in, a user's location may be pinpointed based on latitude and longitude and then displayed on a graphical user interface. The user may also see which of their other connections have checked-in and are located in close proximity on the graphical user interface. The user may use the application to enable talent networking by matching skills and experiences with potential opportunities in close proximity. The user may then determine whether they would like to connect with a fellow user and network while on-the-go.)

Regarding Claim 6, Barros, now incorporating Nussel and Ranade, teaches the method of claim 1.
Yet, Barros and Nussel do not appear to explicitly teach “further comprising recommending another user for the job opportunity.”
In the same field of endeavor, Ranade teaches further comprising recommending another user for the job opportunity (Ranade, Abstract, discloses A method and system are provided to combine best practices with a new discovery method, incentive structure and tracking system for better results in the referral process, particularly in the domain of employment. Crowdsourcing using a tiered peer-to-peer referral incentive system that encourages higher quality inbound leads combined with data analytics and machine learning techniques of identifying high quality referrers and candidates improve success rates, and leveraging online and offline Social and Professional networks creates a frictionless user experience.. Ranade, Figure 1. Figure 10, discloses User A1, and Software Engineer Job, Tap here to Apply and Tap here to refer.) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Barros and Nussel to include recommending another user for the job opportunity as taught by Ranade with the motivation to use a tiered peer-to-peer referral incentive system that encourages higher quality inbound leads combined with data analytics and machine learning techniques of identifying high quality referrers and candidates improve success rates, and leveraging online and offline Social and Professional networks creates a frictionless user experience (Ranade, Abstract).

Regarding Claim 7, Barros, now incorporating Nussel and Ranade, teaches the method of claim 6, and Barros further teaches wherein the other user is linked to the job seeker via a network of the job seeker (Barros, Figure 1. Barros, Abstract, discloses Embodiments of the invention provide systems and methods for managing a talent network. According to one embodiment, an application may be used by both job applicants and human resources and recruiting managers to create tag endorsements, conduct on-the-go networking. Further, Barros, para 0007, discloses In addition, the application may allow for location-based networking where users may “check-in” based on their 

Regarding Claim 8, Barros, now incorporating Nussel and Ranade, teaches the method of claim 6, and Barros further teaches further comprising displaying, on the mobile computing device of the job seeker, job opportunities … (Barros, Figure 1. Barros, Abstract, discloses Embodiments of the invention provide systems and methods for managing a talent network. According to one embodiment, an application may be used by both job applicants and human resources and recruiting managers to create tag endorsements, conduct on-the-go networking. Barros, Figures 22 and 23. Barros, para 0112, discloses Referring now to FIGS. 12-25, as discussed above, the connections, jobs, and job posts may also be shown on a map view. With a map view, a user may utilize a user interface to see which connections, jobs, and job posts may be located in close proximity at any given time).
Yet, Barros and Nussel do not appear to explicitly teach “recommended by the job seeker to other users.” In the same field of endeavor, Ranade teaches recommended by the job seeker to other users (Ranade, Abstract, discloses A method and system are provided to combine best practices with a new discovery method, incentive structure and tracking system for better results in the referral process, particularly in the domain of employment. Crowdsourcing using a tiered peer-to-peer referral incentive system that encourages higher quality inbound leads combined with data analytics and machine learning techniques of identifying high quality referrers and candidates improve success rates, and leveraging online and offline Social and Professional networks creates a frictionless user experience.. Ranade, Figure 1. Figure 10, discloses User A1, and Software Engineer Job, Tap here to Apply and Tap here to refer.)  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Barros and Nussel to include recommended by the job seeker to other users as taught by Ranade with the motivation to use a tiered peer-to-peer referral incentive system that encourages higher quality inbound leads combined with data analytics and machine learning techniques of identifying high quality referrers and candidates improve success rates, and leveraging online and offline Social and Professional networks creates a frictionless user experience (Ranade, Abstract).

Regarding Claim 9, Barros, now incorporating Nussel and Ranade, teaches the method of claim 8, and Barros further teaches wherein the display of the job opportunities … (Barros, Figure 1. Barros, Abstract, discloses Embodiments of the invention provide systems and methods for managing a talent network. According to one embodiment, an application may be used by both job applicants and human resources and recruiting managers to create tag endorsements, conduct on-the-go networking. Barros, Figures 22 and 23. Barros, para 0112, discloses Referring now to FIGS. 12-25, as discussed above, the connections, jobs, and job posts may also be shown on a map view. With a map view, a user may utilize a user interface to see which connections, jobs, and job posts may be located in close proximity at any given time).
Yet, Barros and Nussel do not appear to explicitly teach “recommended by the job seeker to other users includes a status of each of the other user's progress toward the job opportunities.” 
 In the same field of endeavor, Ranade teaches recommended by the job seeker to other users includes a status of each of the other user's progress toward the job opportunities. (Ranade, Abstract, discloses A method and system are provided to combine best practices with a new discovery method, incentive structure and tracking system for better results in the referral process, particularly in the domain of employment. Crowdsourcing using a tiered peer-to-peer referral incentive system that encourages higher quality inbound leads combined with data analytics and machine learning techniques of identifying high quality referrers and candidates improve success rates, and leveraging online and offline Social and Professional networks creates a frictionless user experience.. Ranade, Figure 1. Figure 10, discloses User A1, and Software Engineer Job, Tap here to Apply and Tap here to refer. Ranade, Figure 11, element 1107, discloses job statuses (referred, applied, and pending)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Barros and Nussel to include recommended by the job seeker to other users includes a status of each of the other user's progress toward the job opportunities as taught by Ranade with the motivation to use a tiered peer-to-peer referral incentive system that encourages higher quality inbound leads combined with data analytics and machine learning techniques of identifying high quality referrers and candidates improve success rates, and leveraging online and offline Social and Professional networks creates a frictionless user experience (Ranade, Abstract).

Regarding Claim 10, Barros, now incorporating Nussel and Ranade, teaches the method of claim 6.
Yet, Barros and Nussel do not appear to explicitly teach “further comprising paying a bounty to the user when the other user is hired for the job opportunity.”
In the same field of endeavor, Ranade teaches further comprising paying a bounty to the user when the other user is hired for the job opportunity. (Ranade, Abstract. Ranade, Figure 1. Figure 10, discloses User A1, and Software Engineer Job, Tap here to Apply and Tap here to refer. Figure 12A discloses Software Engineer value is 18,000. Further, Ranade, para 0023, discloses a bounty is placed on the filling of the job opening. Ranade, para 0025, discloses UserA is able to either apply to the job directly or pass it on, para 0027, discloses if they are hired, everyone in that chain can get rewards from the pool of incentive bounty provided by the hiring company. This distribution is calculated based on factors such as the number of links in the chain, the total amount of the bounty. Ranade, para 0029, discloses For example, let's say Company Foo would like to reward $20,000 for the successful hire of a Software Engineer. The system identifies John Doe as the first user in the seed population. John gets notified of the job on his smartphone and decides to pass it on to Jane via SMS. Jane downloads the system app and decides to pass it on via Facebook to Janet. Janet applies for and gets the job at Company Foo. Company Foo reports this to the system and removes its job posting and reward. The system decides to reward Janet $10,000, Jane $7,000, and John $3,000 based on where they were in the chain.) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Barros and Nussel to include paying a bounty to the user when the other user is hired for the job opportunity as taught by Ranade with the motivation to use a tiered peer-to-peer 

Regarding Claim 11, Barros, now incorporating Nussel and Ranade, teaches the method of claim 10.
Yet, Barros and Nussel do not appear to explicitly teach “further comprising displaying, on the mobile computing device of the user, the bounty due to be paid to the user.”
In the same field of endeavor, Ranade teaches further comprising displaying, on the mobile computing device of the user, the bounty due to be paid to the user (Ranade, Abstract. Ranade, Figure 1. Ranade, Figure 3, disclosing process of disbursing rewards. Ranade, para 0029, discloses For example, let's say Company Foo would like to reward $20,000 for the successful hire of a Software Engineer. … The system decides to reward Janet $10,000, Jane $7,000, and John $3,000 based on where they were in the chain. Janet, Jane, and John get paid through the system or by Company Foo directly. Ranade, para 0030, discloses the processing and storage module can be a system for organizing different jobs, accounts, and payment and billing solutions. FIGS. 12 and 13, below, provide more detail about how the data for user accounts, jobs, and companies may be organized. This module can include a third party payment solution using credit cards such as PayPal or Stripe, or an ACH based transaction solution like Square Cash or Balanced to facilitate automated or manual payments from companies to the system. Ranade, para 0031, discloses … disbursing payments as shown in FIG. 3 to the users upon successful filling of a job position. The client side application can also include a third party payment interface using credit cards such as PayPal or Stripe, or an ACH based transaction solution like Square Cash or Balanced to facilitate automated payments from the system to users, or from users to each other.) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Barros and Nussel to include further comprising displaying, on the mobile computing device of the user, the bounty due to be paid to the user as taught by Ranade with the motivation to pay the referrers in the chain using a variety of payment solutions (Ranade, para 0030).

Regarding Claim 12, Barros, now incorporating Nussel and Ranade, teaches the method of claim 1, and Barros further teaches further comprising: … job opportunity (Barros, Figure 1, element 118, discloses jobs database. Further, Barros, Figure 23, lists job opportunities).	Yet, Barros and Ranade do not appear to explicitly teach “broadcasting the … from the mobile computing device of the user to other users linked to the profile of the user”.
In the same field of endeavor, Nussel teaches broadcasting the … from the mobile computing device of the user to other users linked to the profile of the user (Nussel, Abstract. Nussel, Figure 5, discloses element 506, user profile info, element 510, brand ambassador offer to user, User A, element 514a, user posts status updates on social networking platform promoting the product and/or brand. Element 514b, users posts reviews promoting the product and/or brand. Element 516, social network of user A. Nussel, para 0029, discloses User A's social network 516 may view or notice User A's comments and/or praises about the brand and/or product. Examiners note: As per Applicants specification, page 27, fourth para, “Users with many followers and connections can also earn money by allowing employers, product manufacturers, or service providers to advertise on their individual profile pages.”, throughout Nussel, it allows the user to act as an ambassador to advertise on their social networking page for cash, rewards or other incentives. Since the primary reference Barros teaches promoting job opportunities and Nussel teaches promoting product/brands, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the substitution of the product/brand shown in Nussel with the job opportunity as taught in Barros. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the online job opportunities and social networking in Barros to include broadcasting from the mobile computing device of the user to other users linked to the profile of the user as taught by Nussel with the motivation for a user to use their individual social networking site to act as an ambassador to promote and advertise for a company (Nussel, Abstract and para 0004). 
Regarding Claim 14, Barros teaches A method for linking recruiters and job seekers, comprising: (Barros, Abstract, discloses systems and methods for managing a talent network. According to one embodiment, an application may be used by both job applicants and human resources and recruiting managers to create tag endorsements, conduct on-the-go networking, and to apply for jobs directly from the mobile device.);
tracking a first location of the one or more job seekers of a mobile application by geolocation of a job seeker mobile computing device of each of the one or more job seekers; (Barros, Abstract. Barros, para 0007, discloses In addition, the application may allow for location-based networking where users may “check-in” based on their geographic location using either a smart phone, tablet computer, or laptop computer. After checking-in, a user's location may be pinpointed based on latitude and longitude and then displayed on a graphical user interface. The user may also see which of their other connections have checked-in and are located in close proximity on the graphical user interface. The user may use the application to enable talent networking by matching skills and experiences with potential opportunities in close proximity. The user may then determine whether they would like to connect with a fellow user and network while on-the-go. This allows both job applicants and recruiters to capitalize on networking meetings. Further, Barros, para 0087, discloses HR/recruiting managers may wish to network with job candidates while out-and-about based on the geographic locations of both the HR/recruiting manager and potential job candidates.);
providing a map view on the job seeker mobile computing device, the map view providing a location of one or more job opportunities; (Barros, Figures 22 and 23. Barros, para 0112, discloses Referring now to FIGS. 12-25, as discussed above, the connections, jobs, and job posts may also be shown on a map view. With a map view, a user may utilize a user interface to see which connections, jobs, and job posts may be located in close proximity at any given time. The map view may be easier for a user to use in order to see which connections, jobs, and job posts may be located at the same location at the same time, i.e., at the same coffee shop or bookstore. Further, Barros, para 0106, discloses the professional may then be able to search for potential opportunities within a certain geographic radius);
notifying the job seeker of the one or more job opportunities within a predefined distance; (Barros, para 0112, discloses Referring now to FIGS. 12-25, as discussed above, the connections, jobs, 
… when the job seeker is within a second predefined distance; (Barros, para 0112, discloses Referring now to FIGS. 12-25, as discussed above, the connections, jobs, and job posts may also be shown on a map view. With a map view, a user may utilize a user interface to see which connections, jobs, and job posts may be located in close proximity at any given time. The map view may be easier for a user to use in order to see which connections, jobs, and job posts may be located at the same location at the same time, i.e., at the same coffee shop or bookstore. Further, Barros, para 0106, discloses the professional may then be able to search for potential opportunities within a certain geographic radius. Examiner notes it is obvious and known in the art that if a user can search within a certain geographic radius, it may be within a first distance, a second distance, etc. Further, Barros, para 0114, discloses for example, if a company has an opening for a product manager job in Jacksonville, Fla., they may choose to advertise to individuals that are located within a certain radius say 30 miles and that have the tag “product manager' or “product manager in their profile. For the specific users who meet these requirements, advertisements and/or jobs may be dropped directly onto the map view.);
permitting the job seeker, the other professionals networked with the job seeker or the other users to apply for the job opportunity, (Barros, Abstract, discloses an application may be used by both job applicants and human resources and recruiting managers to create tag endorsements, conduct on-the-go networking, and to apply for jobs directly from the mobile device. Further, Barros, para 0007, discloses the user may also wish to apply for a job while still away from their home or office. The application may allow users to apply for a job directly from their mobile device or laptop computer using information already stored in their personal);
…
“associating, by the (user), the … with a profile of the (user), thus causing the (user) to become one of one or more … ambassadors associated with the …; permitting other professionals networked with the (user) to view the … via the profile of the (user); permitting other users to view the … via the profile of the (user)”.
In the same field of endeavor, Nussel teaches associating, by the (user), the … with a profile of the (user), thus causing the (user) to become one of one or more … ambassadors associated with the …; permitting other professionals networked with the (user) to view the … via the profile of the (user); permitting other users to view the … via the profile of the (user) Nussel, Abstract. Nussel, Figure 5, discloses element 506, user profile info, element 510, brand ambassador offer to user, User A, element 514a, user posts status updates on social networking platform promoting the product and/or brand. Element 514b, users posts reviews promoting the product and/or brand. Element 516, social network of user A. Nussel, para 0029, discloses User A's social network 516 may view or notice User A's comments and/or praises about the brand and/or product. This may convince one or more members of User A's social network to purchase the same or similar product as purchased by User A. In some embodiments. User A may be rewarded based at least in part on User A's promoting of the brand and/or product as depicted in block 518. The reward or incentive may be determined based at least in part on one or more of the number of social networking platforms utilized in promotions, number of individuals who viewed the promotions. Examiners note: As per Applicants specification, page 27, fourth para, “Users with many followers and connections can also earn money by allowing employers, product manufacturers, or service providers to advertise on their individual profile pages.”, throughout Nussel, it allows a user to act as an ambassador to advertise on their social networking profile page for cash, rewards or other incentives. Since the primary reference Barros teaches promoting job opportunities within a social network (Barros para 0114) and Nussel teaches promoting product/brands within a social network, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the substitution of the product/brand shown in Nussel with the job opportunity as taught in Barros. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
associating, by the (user), the … with a profile of the (user), thus causing the (user) to become one of one or more … ambassadors associated with the …; permitting other professionals networked with the (user) to view the … via the profile of the (user); permitting other users to view the … via the profile of the (user) as taught by Nussel with the motivation for a user to use their individual social networking profile to become an ambassador for a company for promotion/advertising purposes (Nussel, Abstract and Nussel, para 0004). 
Yet, Barros does not appear to explicitly teach “providing a first bounty payment to the job seeker when the other professionals view the job opportunity via the profile of the job seeker and is hired; and providing a second bounty payment to a user of the mobile application when the user recommends the one or more job seekers to one of the one or more job opportunities and the one or more job seekers is hired.”
In the same field of endeavor, Ranade teaches “providing a first bounty payment to the job seeker when the other professionals view the job opportunity via the profile of the job seeker and is hired; and providing a second bounty payment to a user of the mobile application when the user recommends the one or more job seekers to one of the one or more job opportunities and the one or more job seekers is hired (Ranade, Abstract. Ranade, Figures 1 and 3. Figure 10, discloses User A1, and Software Engineer Job, Tap here to Apply and Tap here to refer. Figure 12A discloses Software Engineer value is 18,000. Further, Ranade, para 0023, discloses a bounty is placed on the filling of the job opening. Ranade, para 0025, discloses UserA is able to either apply to the job directly or pass it on, para 0027, discloses if they are hired, everyone in that chain can get rewards from the pool of incentive bounty provided by the hiring company. This distribution is calculated based on factors such as the number of links in the chain, the total amount of the bounty. Ranade, para 0029, discloses For example, let's say Company Foo would like to reward $20,000 for the successful hire of a Software Engineer. The system identifies John Doe as the first user in the seed population. John gets notified of the job on his smartphone and decides to pass it on to Jane via SMS. Jane downloads the system app and decides to pass it on via Facebook to Janet. Janet applies for and gets the job at Company Foo. providing a first bounty payment to the job seeker when the other professionals view the job opportunity via the profile of the job seeker and is hired; and providing a second bounty payment to a user of the mobile application when the user recommends the one or more job seekers to one of the one or more job opportunities and the one or more job seekers is hired as taught by Ranade with the motivation to use a tiered peer-to-peer referral incentive system that encourages higher quality inbound leads combined with data analytics and machine learning techniques of identifying high quality referrers and candidates improve success rates, and leveraging online and offline Social and Professional networks creates a frictionless user experience (Ranade, Abstract). The Barros invention, now incorporating the Nussel and Ranade invention has all the limitations of claim 14.    

Regarding Claim 15, Barros, now incorporating Nussel and Ranade, teaches the method of claim 14, and Barros further teaches wherein the user is one of the one or more job ambassadors or one of the one or more job seekers (Barros, Abstract, discloses an application may be used by both job applicants and human resources and recruiting managers to create tag endorsements, conduct on-the-go networking. Barros, para 0005, discloses recruiters and hiring managers be able to network while out-and-about with specific candidates and vice versa based on a specific job opening and/or geographic proximity to each other. Examiner is interpreting recruiters as job ambassadors.)

Regarding Claim 19, Barros teaches a method for linking recruiters and job seekers, comprising: populating a job database with a job opportunity; (Barros, Abstract. Barros, para 0050, discloses the talent exchange server may also be connected with a variety of databases, including a geo-position jobs database);
associating the job opportunity to one or more job ambassadors; (Barros, para 0005, discloses recruiters and hiring managers be able to network while out-and-about with specific candidates 
providing a map view on the job seeker mobile computing device, the map view providing a location of one or more job opportunities; (Barros, Figures 22 and 23. Barros, para 0112, discloses Referring now to FIGS. 12-25, as discussed above, the connections, jobs, and job posts may also be shown on a map view. With a map view, a user may utilize a user interface to see which connections, jobs, and job posts may be located in close proximity at any given time. The map view may be easier for a user to use in order to see which connections, jobs, and job posts may be located at the same location at the same time, i.e., at the same coffee shop or bookstore. Further, Barros, para 0106, discloses the professional may then be able to search for potential opportunities within a certain geographic radius. Further, Barros, para 0114, discloses For example, if a company has an opening for a product manager job in Jacksonville, Fla., they may choose to advertise to individuals that are located within a certain radius say 30 miles and that have the tag “product manager' or “product manager in their profile. For the specific users who meet these requirements, advertisements and/or jobs may be dropped directly onto the map view);
…
…
Yet, Barros does not appear to explicitly teach “associating the … with a profile of the (user); permitting the (user) to broadcast the … from the profile; permitting other professionals networked with the (user) to view the…”
In the same field of endeavor, Nussel teaches associating the … with a profile of the (user); permitting the (user) to broadcast the … from the profile; permitting other professionals networked with the (user) to view the … Nussel, Abstract. Nussel, Figure 5, discloses element 506, user profile info, element 510, brand ambassador offer to user, User A, element 514a, user posts status updates on social networking platform promoting the product and/or brand. Element 514b, users posts reviews promoting the product and/or brand. Element 516, social network of user A. Nussel, para 0029, discloses User A's social network 516 may view or notice User A's comments and/or praises about the brand and/or product. This may convince one or more members of User A's social network to purchase the same or similar 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the online job opportunities and social networking in Barros to include associating the … with a profile of the (user); permitting the (user) to broadcast the … from the profile; permitting other professionals networked with the (user) to view the… as taught by Nussel with the motivation for a user to use their individual social networking profile to include a promotion for rewards, cash, and other incentives (Nussel, Abstract). 
Yet, Barros does not appear to explicitly teach “tracking a status of the job opportunity on the mobile computing device of the job seeker, the status including a job application status of the other professionals networked with the job seeker for the job opportunity associated with the profile of the job seeker”.	In the same field of endeavor, Ranade teaches tracking a status of the job opportunity on the mobile computing device of the job seeker, the status including a job application status of the other professionals networked with the job seeker for the job opportunity associated with the profile of the job seeker (Ranade, Abstract, discloses A method and system are provided to combine best practices with a new discovery method, incentive structure and tracking system for better results in the referral process, particularly in the domain of employment. Crowdsourcing using a tiered peer-to-peer referral incentive system that encourages higher quality inbound leads combined with data analytics and machine learning techniques of identifying high quality referrers and candidates improve success rates, and leveraging online and offline Social and Professional networks creates a frictionless user experience. Tracking technologies and methods inspired by the online advertising industry across a variety of platforms (desktop/handheld/wearable devices) enable improved crowdsourcing and reward strategies. Ranade, Figure 1. Figure 10, discloses User A1, and Software Engineer Job, Tap here to Apply and Tap here to refer. Ranade, Figure 11, element 1107, discloses job statuses (referred, applied, and pending)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Barros and Nussel to include tracking a status of the job opportunity on the mobile computing device of the job seeker, the status including a job application status of the other professionals networked with the job seeker for the job opportunity associated with the profile of the job seeker as taught by Ranade with the motivation to use a tiered peer-to-peer referral incentive system that encourages higher quality inbound leads combined with data analytics and machine learning techniques of identifying high quality referrers and candidates improve success rates, and leveraging online and offline Social and Professional networks creates a frictionless user experience (Ranade, Abstract).
Yet, Barros does not appear to explicitly teach “providing a bounty payment to a user of the mobile application when the user recommends the one or more job seekers to one of the one or more job opportunities and the one or more job seekers is hired, wherein the user is selected from one of the one or more job ambassadors or the job seekers.”
In the same field of endeavor, Ranade teaches providing a bounty payment to a user of the mobile application when the user recommends the one or more job seekers to one of the one or more job opportunities and the one or more job seekers is hired, wherein the user is selected from one of the one or more job ambassadors or the job seekers (Ranade, Abstract. Ranade, Figure 1. Figure 10, discloses User A1, and Software Engineer Job, Tap here to Apply and Tap here to refer. Figure 12A discloses Software Engineer value is 18,000. Further, Ranade, para 0023, discloses a bounty is placed on the filling providing a bounty payment to a user of the mobile application when the user recommends the one or more job seekers to one of the one or more job opportunities and the one or more job seekers is hired, wherein the user is selected from one of the one or more job ambassadors or the job seekers as taught by Ranade with the motivation to use a tiered peer-to-peer referral incentive system that encourages higher quality inbound leads combined with data analytics and machine learning techniques of identifying high quality referrers and candidates improve success rates, and leveraging online and offline Social and Professional networks creates a frictionless user experience (Ranade, Abstract). The Barros invention, now incorporating the Nussel and Ranade invention has all the limitations of claim 19.    

Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Barros, Nussel and Ranade and further in view of Abhyanker (US 2014/0067704 A1), hereinafter “Abhyanker”.

Regarding Claim 16, Barros, now incorporating Nussel and Ranade, teaches the method of claim 14.	Yet, Barros, Nussel and Ranade do not appear to explicitly teach “further comprising: associating resume information with a profile of the job seeker; and broadcasting the resume information for access by the one or more recruiters within the predefined distance.”
In the same field of endeavor, Abhyanker teaches further comprising: associating resume information with a profile of the job seeker; and broadcasting the resume information for access by the one or more recruiters within the predefined distance (Abhyanker, Abstract, discloses a work-opportunity listing server using a radial algorithm to automatically distribute the job broadcast data in a threshold radial distance from a set of geospatial coordinates associated with a mobile device. In one embodiment, the job broadcast data is radially distributed as a notification data through an on-page posting, an electronic communication, and/or a push notification delivered to (1) a set of recipients through an internet protocol (IP) based network associated with users and/or their user profiles around an epicenter defined at a set of geospatial coordinates associated with the job broadcast data generated through a computing device or (2) a set of service providers through a cellular network using the radial algorithm in addition to the set of recipients through the IP based network associated with users and/or their user profiles.. Abhyanker, Figure 6, elements 602, 624 and 616, discloses sets of resumes and a user slide/flick to view next resume. Further, Abhyanker, para 0141, discloses FIG. 6 is an employer view 650 that explains how the employer of FIG.5 manages and communicates with a set of applicants based on the job broadcast data, according to one embodiment. Particularly, FIG. 6 illustrates a set of resumes).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Barros, Nussel and Ranade invention to include associating resume information with a profile of the job seeker; and broadcasting the resume information for access by the one or more recruiters within the predefined distance as taught by Abhyanker with the motivation for the recruiters to be able to view and review users resumes (Abhyanker, Abstract and Figure 6). The Barros, Nussel and Ranade invention, now incorporating the Abhyanker invention has all the limitations of claim 16.    

Regarding Claim 22, Barros, now incorporating Nussel and Ranade, teaches the method of claim 11.
“further comprising: associating resume information with a profile of the job seeker; and broadcasting the resume information for access by the one or more brand ambassadors within the predefined distance.
In the same field of endeavor, Abhyanker teaches further comprising: associating resume information with a profile of the job seeker; and broadcasting the resume information for access by the one or more brand ambassadors within the predefined distance (Abhyanker, Abstract, discloses a work-opportunity listing server using a radial algorithm to automatically distribute the job broadcast data in a threshold radial distance from a set of geospatial coordinates associated with a mobile device. In one embodiment, the job broadcast data is radially distributed as a notification data through an on-page posting, an electronic communication, and/or a push notification delivered to (1) a set of recipients through an internet protocol (IP) based network associated with users and/or their user profiles around an epicenter defined at a set of geospatial coordinates associated with the job broadcast data generated through a computing device or (2) a set of service providers through a cellular network using the radial algorithm in addition to the set of recipients through the IP based network associated with users and/or their user profiles.. Abhyanker, Figure 6, elements 602, 624 and 616, discloses sets of resumes and a user slide/flick to view next resume. Further, Abhyanker, para 0141, discloses FIG. 6 is an employer view 650 that explains how the employer of FIG.5 manages and communicates with a set of applicants based on the job broadcast data, according to one embodiment. Particularly, FIG. 6 illustrates a set of resumes).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Barros, Nussel and Ranade invention to include associating resume information with a profile of the job seeker; and broadcasting the resume information for access by the one or more brand ambassadors within the predefined distance as taught by Abhyanker with the motivation for the recruiters to be able to view and review users resumes (Abhyanker, Abstract and Figure 6). The Barros, Nussel and Ranade invention, now incorporating the Abhyanker invention has all the limitations of claim 22.    


Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Heath US 10,127,564 B2 – The invention can provide wherein: the social/geo/promo link promotional data set is associated with a web page; and the social/geo/promo link categories are ordered by capturing, processing, analyzing and filtering relevance, social content marketing. Advertising Network, an online advertising network or ad network is a company that connects advertisers to web sites that want to host advertisements. The invention can provide wherein a selected promotions or offers, coupons, products or services automatically populate a social network website display, a user page, web page, or website, based upon the user's or member's location or geographic location of a mobile device, wireless device, tablet or other electronic device or geographic location of a mobile device, wireless device, tablet or other electronic device, user's or member's profile, or user's or member's preferences. The invention can provide wherein a selected online payment system is displayed when a user or member clicks on a displayed coupon, promotion, offer, product, or service, based upon the user's or member's location or geographic location of a mobile device, wireless device, tablet or other electronic device or geographic location of a mobile device, wireless device, tablet or other electronic device, profile, or lifestyle preferences.
Avats US 2016/0275439 A1 – identifying employment opportunities using geolocation.
Sheperd US 2012/0316942 A1 – discussing Abstract, In one embodiment, the method uses a secure website and employs a monetary incentive to individuals or businesses to identify potential customers for entities that provide goods or services, wherein the secure website is hosted on a web server that includes an email system and a database that is internet or remotely accessible and provides search and other capabilities for users of the secure website and wherein a customer seeker and a customer finder, who agree to terms of use of the secure website, act to enter into a contract providing for a contingent referral fee for the customer finder if the terms of the offered contract are met.
ICIMS Staff “Social Recruiting How to Effectively Use Social Networks to Recruit Talent”, June 18th, 2016, https://www.icims.com/company/blog/how-to-effectively-use-social-networks-to-recruit-talent-whitepaper/ - disclosing page 3, broadcasting information widely about positions that need filled using social networks.
Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention.

Response to Arguments
Applicants arguments filed on 08/13/2020 have been fully considered but they are not persuasive. 
Regarding 35 U.5.C. § 101 rejections: Examiner has updated the 101 rejection and maintains the 101 rejection. Please see above for complete 101 rejection.	With respect to Applicants remarks that the claims are not directed to certain methods of organizing human activity. Examiner respectfully disagrees. As outlined in the above rejection, the claims are directed to the abstract grouping of organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as the claims are directed to advertising a job opportunity; and linking recruiters and job seekers and providing a payment to a user when the user recommends the one or more job seekers to one of the one or more job opportunities. Advertising a job opportunity and linking recruiters and job seekers are most certain forms of business relations, therefore Applicants remarks are found unpersuasive.	With respect to Applicants remarks that the claims are directed to a practical application, Examiner has considered all remarks and respectfully finds them unpersuasive. The claims merely recite the additional element of a “mobile computing device” that uses a geolocation. When looking at the elements individually and in combination, the additional element fails to integrate the judicial exception 
Regarding 35 U.S.C. § 103 rejections. With respect to the prior art rejections, and with respect to Applicants arguments on the Seidle reference (Remarks pages 17-18), these arguments have been given due consideration but they are moot in view of the newly applied teachings of the Barros and Nussel references as described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R.N./Examiner, Art Unit 3629
/SANGEETA BAHL/Primary Examiner, Art Unit 3629